DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Laura Wzorek on March 8, 2022.

The following amendments were discussed and agreed to by Applicant:
1) Delete claims 50-60.  

Reasons for Allowance
The claimed invention of “a compound of Formula I” is novel and non-obvious. The closest prior art is due to Kabalka (Tetrahedron Letters, 2001) of record. Kabalka teaches compounds 1 and 2 (page 7145):

    PNG
    media_image1.png
    138
    106
    media_image1.png
    Greyscale
.
Kabalka does not teach a tetrahydrofuran, tetrahydrothiophene, or pyrrolidine ring as required by the instant invention. Moreover, the boronic B(OR3)(OR4) group of the instant invention is substituted with straight or branched (C1-C6)alkyl and C(O)-R5 not H as taught by Kabalka.
Additionally, Applicant’s filing of a Terminal Disclaimer over US Patents 9233985, 9440995, 10098902, and 10603330 overcomes the outstanding obviousness-type double patenting rejection. Applicant’s arguments with respect to the outstanding obviousness-type double patenting rejections over patents 10065974 and 10844080 were found persuasive and are hereby withdrawn.
Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 41-49 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627